that the district court did not abuse its discretion at sentencing.    Parrish
v. State, 116 Nev. 982, 989, 12 P.3d 953, 957 (2000). Accordingly, we
            ORDER the judgment of co,p.Kiction AFFIRMED.




                                    Gibbons


                                                                      J.



                                                                      J.
                                   Saitta



cc: Hon. Michael Montero, District Judge
     Humboldt County Public Defender
     Attorney General/Carson City
     Humboldt County District Attorney
     Humboldt County Clerk




                                     2